Citation Nr: 0316908	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
thumb fracture.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to July 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In the same decision, 
the RO denied service connection for residuals of a brachial 
plexus injury, claimed as secondary to the service-connected 
right thumb disability.  The veteran expressly limited his 
appeal to the matter of the rating for residuals of a right 
thumb fracture.  The case was previously before the Board in 
March 2003, when it was remanded to the RO.  The veteran was 
scheduled for video conference hearings in February and June 
2003.  He failed to appear for the hearings.  


FINDINGS OF FACT

The veteran's residuals of a right thumb fracture in service 
are not shown to cause any current impairment.  


CONCLUSION OF LAW

A compensable rating for residuals of a right thumb fracture 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Codes 5224, 5228 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was reviewed on the merits, and well-groundedness is not an 
issue.  In the September 2000 decision, in an October 2000 
statement of the case, and in a May 2003 supplemental 
statement of the case (SSOC), the veteran was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  In an April 2003 letter, he was notified what 
evidence he needed to submit in order to substantiate his 
claim, and what evidence VA would obtain.  The letter, and 
the May 2003 SSOC, cited the changes in the law brought about 
by the VCAA and implementing regulations; they clearly 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examination.  There is 
no indication that there is any relevant evidence 
outstanding.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.

Background

The RO granted service connection for residuals of a right 
thumb fracture, rated noncompensable, in October 1990.  
Service medical records include a physical profile record 
dated in October 1972 showing that the veteran sustained a 
fracture of his right thumb in service.  The remainder of the 
service records, including a report of examination on his 
separation from service, are negative for any residuals of a 
right thumb fracture.  

Postservice medical evidence includes VA medical records and 
private medical reports, dated through July 2002, revealing 
treatment the veteran has received for numerous medical 
problems.  The records are essentially negative for treatment 
or diagnosis of any residuals of the right thumb fracture the 
veteran incurred in service.  The postservice medical 
evidence indicates that the veteran sustained multiple 
traumatic injuries in December 1992, when, as a pedestrian, 
he was struck by an automobile.  Among other injuries due to 
that accident, the veteran sustained a severe right 
brachioplexus injury that left him with a flaccid right upper 
extremity.  (The evidence indicates that he was also involved 
in a June 1993 motor vehicle accident in which he sustained a 
subdural hematoma and an intraparachymal contusion of the 
right frontal and cerebellar area.)  An August 1993 VA 
medical report describing his rehabilitation from the 
December 1992 accident notes that he maintained some movement 
of the fingers and wrist flexors of the right arm.  VA and 
private medical records dated since December 1992 reveal 
treatment the veteran received, primarily for residuals of 
the injuries he sustained in the 1992 and 1993 automobile 
accidents.  The medical records indicate that chronic right 
shoulder pain and weakness are among the veteran's primary 
complaints, and right upper extremity brachial plexopathy has 
been consistently diagnosed.  The medical evidence generated 
after the December 1992 motor vehicle accident is negative 
for treatment of diagnosis of residuals of the right thumb 
fracture in 1972.

On VA examination in August 2000, it was noted that the 
veteran has a history of right brachial plexus injury, with a 
flexed right upper extremity paresis, except for residual 
movements of the fingers and some wrist flexion.  The 
examiner stated that "the examination regarding deficits in 
the right thumb is complicated by the severity of the 
brachial plexus injury on the right and the residual right 
upper extremity paresis."  The only movement of the right 
thumb was flexion at the distal interphalangeal joint.  There 
was no movement at the metacarpophalangeal joint.  There was 
marked motor weakness on flexion at the distal 
interphalangeal joint at 1/5.  The diagnosis was:

Fracture at the metacarpophalangeal joint 
of the right thumb, with residual loss of 
range of motion, with markedly reduced 
motor strength, all related to the 
brachial plexus injury of 1992, and not, 
in any way, related to the fracture of 
the thumb of 1972.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected right thumb disability has 
been rated under the only code which previously addressed 
disability of the thumb, alone, Code 5224, which provides 
that a 10 percent rating is warranted for favorable ankylosis 
of the thumb, and a 20 percent rating is warranted for 
unfavorable ankylosis.  38 C.F.R. § 4.71a.  

The criteria for rating ankylosis and limitation of motion of 
the fingers were revised, effective August 16, 2002.  Under 
the revised criteria, a new Code, 5228, provides a 20 percent 
rating for limitation of motion where there is a gap of more 
than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  With a gap of 
one to two inches, a 10 percent rating is warranted.  With a 
gap of less than one inch, a zero percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5228 (effective August 
16, 2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is concluded, the version most favorable to 
the veteran will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Since Code 5228 allows for compensable ratings 
for limitation of motion (and does not require ankylosis), it 
would have to be applied, effective August 16, 2002, if the 
disability picture warranted rating under limitation of 
motion criteria.  The situation here is further complicated 
by the fact that the veteran has not been advised of the 
revised criteria.  If the Board were to apply these criteria, 
notice to the veteran would have to precede their 
application.  However, given the circumstances of this case, 
the Board finds that further notice of the revised criteria, 
i.e., of Code 5228, is not necessary, as those criteria are 
not for application.  

The evidence of record (see report of VA examination in 
August 2000) that all impairment or disability of the right 
thumb is due to an intercurrent brachial plexus injury in 
1992 (which is not service connected and may not be 
considered in rating the service connected residuals of the 
right thumb fracture), and not to the service-connected 
residuals of a thumb fracture.  There is no competent 
(medical) evidence/opinion to the contrary.  The veteran has 
been advised that to establish entitlement to a compensable 
rating for current right thumb disability, he would have to 
show that such disability is due to the service connected 
entity, not the intercurrent injury.  Given that that is not 
the case, his current thumb impairment may not be rated under 
either the revised criteria (Code 5228) or under those 
previously in effect (Code 5224).  In sum, there is no 
competent evidence that the service connected residuals of a 
right thumb fracture result in any current disability.  
Accordingly, a noncompensable rating must be assigned.  
38 C.F.R. § 4.31.  [Inasmuch as the new Code 5228 is now the 
Code most analogous to the disability at issue, and contains 
the criteria that would be most favorable to the appellant, 
if met, the Board finds that that Code is the one properly 
assigned for the service connected entity.]  
The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against the claim.


ORDER

A compensable rating for residuals of a right thumb fracture 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

